Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s amendments dated 6/21/2022.

	The status of the claims is as follows:
		Claim 11 has been cancelled; and
		Claims 1-10 and 12-13 are herein addressed in detail below.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (8,550,507 B2).
	Barton et al. (8,550,507 B2) discloses a stile (166) defining a first flange (204 or 196) and a second flange (204 or 196), a locking slot (214) defined extending through the first flange (196 or 204), a sash guide (see figure below), the sash guide defining a first guide leg and second guide leg (the sash guide is U-shaped), the first guide leg defining a locking tab (180) extending through the locking slot (214). [Claim 1] with the locking tap extending outwards from the first leg and away from the second leg. [Claim 9]

Wherein the stile defines a stile channel (see figure below) between the first flange and the second flange (204 and 196), the first and second guide legs extends into the stile channel (see figure below), the first and second guide legs engages the first and second flange respectively. [Claim 2]

    PNG
    media_image1.png
    604
    579
    media_image1.png
    Greyscale

	Wherein the sash guide defines a guide cap (102), the first and second guide legs (shown above) extends downwards from the guide cap (102) and the guide cap (102) is positioned adjacent to a top end of the stile. [Claim 3]
Wherein the sash guide defines a guide cap (102), the guide cap (102) defines a concave balance groove (see figure below). [Claims 4 and 10]

    PNG
    media_image2.png
    338
    600
    media_image2.png
    Greyscale


	Wherein the stile defines a top end, the sash guide defines a bottom guide cap surface, the bottom guide cap surface is positioned in facing engagement with the top end of the stile (see figure below). [Claim 8]

    PNG
    media_image3.png
    396
    583
    media_image3.png
    Greyscale


	Wherein the locking tab (180) has defines a sloped leading edge extending downwards from the locking tab towards an end of the first leg with the end defined opposite from the guide cap. [Claim 12]

    PNG
    media_image4.png
    679
    570
    media_image4.png
    Greyscale


	Wherein the guide cap (see annotated figure 2 above) is a hollow molding. [Claim 13]

Applicant’s arguments with respect to claim(s) 1-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634